DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 02/23/2022.
Claim Objections
Claim 36 is objected to because of the following informalities: Claim 36 depend of claim 35, and claim 35 was cancelled in the last amendment. Therefore, the claim dependency should be changed (example dependent of claim 1).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 51 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim 51 recites “a fourth circuit path including a second series connection of a second flying capacitor and a second flying inductor”, but the specification does not describe this fourth circuit path with the second flying capacitor and the second flying inductor. The specification supports just one first flying capacitor and first flying inductor in series (figure 2, parts CFLY1 and LFLY1)(specification; paragraph [0063]; The series combination of inductor LR1 and capacitor CR1 extends between node 211 and node 214. The series combination of inductor LR2 and CR2 extends between node 213 and node 214. The series combination of inductor Lfly1 and Cfly1 extends between node 212 and node 215)and not two flying capacitor and flying inductor in series.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 14, 17-20, 30, 31, 33, 34 and 37-46 are rejected under 35 U.S.C. 103 as being unpatentable over Klootwijk et al. (US 2010/0117612), hereinafter Klootwijk, in view of Jacquet et al. (US 7,903,058), hereinafter Jacquet.
Regarding claim 1, Klootwijk discloses (see figures 1-13) a system (figure 8) comprising: a switched-capacitor converter (figure 8, part 800) to generate an output voltage (figure 8, part Vout) to power a load (figure 8, part RL)(paragraph [0133]; the capacitive converter in FIG. 8); an output impedance (figure 9, part Rout) of the switched-capacitor converter (figure 8, part 800)(paragraph [0137]; For achieving an optimum efficiency, the output impedance Rout should be chosen as low as possible. Therefore, the switching frequency should be chosen just above the "corner frequency" f1 shown in FIG. 9); and a controller (figure 8, part 802) operable to: i) produce control signals (figure 8, part output control signals to S1-S7), the control signals (figure 8, part output control signals to S1-S7) controlling switching operation of the switched-capacitor converter (figure 8, part 800) to generate the output voltage (figure 8, part Vout), and ii) adjust a frequency of the control signals (figure 8, part frequency fs of output control signals to S1-S7) as a function of the determined output impedance (figure 9, part Rout and fs)(paragraph [0051]; the control unit is configured to adjust the switching frequency to a switching-frequency value that minimizes an output impedance of the DC-to-DC converter and at the same time represents a minimum switching-frequency value in a set of switching-frequency values, which minimize the output impedance of the DC-to-DC converter).
Klootwijk does not expressly disclose a monitor operable to determine an output impedance of the switched-capacitor converter. 
Jacquet teaches (see figures 1-9) a monitor (figure 6C, part through Rout1x replica) operable to determine (figure 9, part 902; the output impedance of a charge pump is determined) an output impedance (figure 7, part Ro) of the switched-capacitor converter (figure 7, part switched-capacitor converter at 3/2x or 1X) (column 5; lines 10-35; the replica impedances track the real Rout ix).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the system of Klootwijk, the monitor features as taught by Jacquet and obtain a system comprising: a switched-capacitor converter to generate an output voltage to power a load; a monitor operable to determine an output impedance of the switched-capacitor converter; and a controller operable to: i) produce control signals, the control signals controlling switching operation of the switched-capacitor converter to generate the output voltage, and ii) adjust a frequency of the control signals as a function of the determined output impedance, because it provides more optimally energy efficient control (column 7; lines 36 and 37).
Regarding claim 4, Klootwijk and Jacquet teach everything claimed as applied above (see claim 1). Further, Klootwijk discloses (see figures 1-13) a first setting of the frequency (figure 9, part f1) of the adjusted control signals (figures 8 and 9, part frequency fs of output control signals to S1-S7) corresponds to a first output impedance (figure 9, part Rout at f1) of the switched-capacitor converter (figure 8, part 800), the first output impedance (figure 9, part Rout at f1)  being a minimum output impedance (paragraph [0137]; For achieving an optimum efficiency, the output impedance Rout should be chosen as low as possible. Therefore, the switching frequency should be chosen just above the "corner frequency" f1 shown in FIG. 9). 
Regarding claim 5, Klootwijk and Jacquet teach everything claimed as applied above (see claim 1). Further, Klootwijk discloses (see figures 1-13) determine the output impedance (figure 9, part Rout) for each of multipleU.S. Application No.: 16/228,444 Attorney Docket No.: 2018P52009US -3- different frequency settings (figure 9, part fs)(paragraphs [0136]-[0137]) of the control signals (figure 8, part output control signals to S1-S7) to identify a particular frequency setting (figure 9, part f1) of the multiple different frequency settings (figure 9, part fs) that results in a lowest determined output impedance (figure 9, part Rout at f1) of the switched-capacitor converter (figure 8, part 800) (paragraph [0137]; For achieving an optimum efficiency, the output impedance Rout should be chosen as low as possible. Therefore, the switching frequency should be chosen just above the "corner frequency" f1 shown in FIG. 9). However, Klootwijk does not expressly disclose the monitor.
Jacquet teaches (see figures 1-9) the monitor (figure 6C, part through Rout1x replica) (figure 9, part 902; the output impedance of a charge pump is determined). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the system of Klootwijk, the monitor features as taught by Jacquet and obtain the monitor is further operable to: determine the output impedance for each of multipleU.S. Application No.: 16/228,444 Attorney Docket No.: 2018P52009US -3- different frequency settings of the control signals to identify a particular frequency setting of the multiple different frequency settings that results in a lowest determined output impedance of the switched-capacitor converter, because it provides more optimally energy efficient control (column 7; lines 36 and 37).
Regarding claim 6, Klootwijk and Jacquet teach everything claimed as applied above (see claim 1). Further, Klootwijk discloses (see figures 1-13) operative to determine an output impedance value (figure 9, part Rout) for each of multiple different frequency settings (figure 9, part fs) (paragraphs [0136]-[0137]) of the control signals (figure 8, part output control signals to S1-S7) during uninterrupted powering (figure 8, part uninterrupted powering from 800) of the load (figure 8, part RL) via the output voltage (figure 8, part Vout). However, Klootwijk does not expressly disclose the monitor.
Jacquet teaches (see figures 1-9) the monitor (figure 6C, part through Rout1x replica) (figure 9, part 902; the output impedance of a charge pump is determined). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the system of Klootwijk, the monitor features as taught by Jacquet and obtain the monitor is operative to determine an output impedance value for each of multiple different frequency settings of the control signals during uninterrupted powering of the load via the output voltage, because it provides more optimally energy efficient control (column 7; lines 36 and 37).
Regarding claim 7, Klootwijk and Jacquet teach everything claimed as applied above (see claim 1). Further, Klootwijk discloses (see figures 1-13) a setting of the frequency (figure 9, part fs) (paragraph [0051]; the control unit is configured to adjust the switching frequency to a switching-frequency value that minimizes an output impedance of the DC-to-DC converter and at the same time represents a minimum switching-frequency value in a set of switching-frequency values, which minimize the output impedance of the DC-to-DC converter) is a resonant frequency of the switched-capacitor converter (figure 8, part 800)(paragraph [0060];the DC-to-DC converter is a resonant converter. Having a configurable capacitance with the trench multi-capacitor device of the present invention is beneficial to be able to tune the resonance frequency of the resonant converter and the switching frequency in order to achieve a high-efficiency power conversion at different load values); and wherein the adjusted control signals (figure 8, part output control signals to S1-S7) operate the switched-capacitor converter (figure 8, part 800) at the resonant frequency of the switched-capacitor converter (figure 8, part 800) (paragraph [0060]).
Regarding claim 14, claim 1 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 17, Klootwijk and Jacquet teach everything claimed as applied above (see claim 14). Further, Klootwijk discloses (see figures 1-13) a first setting (figure 9, part first setting for a fs below f1) of the adjusted control signals controlling operation (figure 8, part output control signals to S1-S7) of the switched-capacitor converter (figure 8, part 800) corresponds to a first output impedance (figure 9, part first Rout when fs is below f1) of the switched-U.S. Application No.: 16/228,444 Attorney Docket No.: 2018P52009US-6-capacitor converter (figure 8, part 800), the first output impedance (figure 9, part first Rout when fs is below f1) being greater than a minimum output impedance  (figure 9, part minimum Rout at f1) amongst multiple different frequency settings (figure 9, part fs) of the control signals (figure 8, part output control signals to S1-S7); and wherein a second setting  (figure 9, part second setting for a fs at f1 or above)  of the adjusted control signals (figure 8, part output control signals to S1-S7) controlling operation of the switched-capacitor converter  (figure 8, part 800) corresponds to a second output impedance (figure 9, part second Rout at f1 or above), the second output impedance (figure 9, part second Rout at f1 or above) being a minimum output impedance (figure 9, part minimum Rout at f1) amongst multiple different frequency settings (figure 9, part fs) of the control signals (figure 8, part output control signals to S1-S7) (paragraphs [0136] and [0137]; the dependence of Rout on the converter switching frequency Fs is shown in FIG. 9. For lower switching frequencies, the RC time of switch resistance and pump capacitors is much lower than the time period of switching, which is 1/f.sub.s. The impedance Rout can be derived as being inversely proportional to the switching frequency and the capacitance value used for the capacitors in this range of the switching frequency. This relation is shown in FIG. 9 for switching frequencies lower than a threshold switching frequency f1. For higher switching frequencies fs, the RC time of the switch resistance pump capacitance is much higher than the switching time period… For achieving an optimum efficiency, the output impedance Rout should be chosen as low as possible. Therefore, the switching frequency should be chosen just above the "corner frequency" f1 shown in FIG. 9). However, Klootwijk does not expressly disclose detected output impedance.
Jacquet teaches (see figures 1-9) detected (figure 6C, part through Rout1x replica) output impedance (figure 7, part Ro) (figure 9, part 902; the output impedance of a charge pump is determined).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the system of Klootwijk, the monitor features as taught by Jacquet, because it provides more optimally energy efficient control (column 7; lines 36 and 37).
Regarding claim 18, claim 5 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 19, claim 6 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 20, claim 7 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 30, Klootwijk and Jacquet teach everything claimed as applied above (see claim 4). Further, Klootwijk discloses (see figures 1-13) the first setting of the frequency (figure 9, part f1) is a resonant frequency of a resonant circuit path (paragraph [0060];the DC-to-DC converter is a resonant converter. Having a configurable capacitance with the trench multi-capacitor device of the present invention is beneficial to be able to tune the resonance frequency of the resonant converter and the switching frequency in order to achieve a high-efficiency power conversion at different load values) in the switched-capacitor converter (figure 8, part 800).
Regarding claim 31, Klootwijk and Jacquet teach everything claimed as applied above (see claim 5). Further, Klootwijk discloses (see figures 1-13) the controller (figure 8, part 802) is further operative to: select the particular frequency setting (figure 9, part just above f1) from the multiple different frequency settings (figure 9, part fs); and apply the particular frequency setting to the control signals (figure 8, part output control signals to S1-S7) (paragraphs [0136] and [0137]; For achieving an optimum efficiency, the output impedance Rout should be chosen as low as possible. Therefore, the switching frequency should be chosen just above the "corner frequency" f1 shown in FIG. 9).
Regarding claim 33, Klootwijk and Jacquet teach everything claimed as applied above (see claim 1). Further, Klootwijk discloses (see figures 1-13) the controller  (figure 8, part 802) is further operable to: i) the output impedance (figure 9, part Rout) of the switched-capacitor converter (figure 8, part 800) for each of multiple different frequency settings (figure 9, part fs) of the control signals (figure 8, part output control signals to S1-S7); and ii) select amongst the multiple different frequency settings (figure 8, part fs) in which to set the control signals  (figure 8, part output control signals to S1-S7) of the switched-capacitor converter (figure 8, part 800) (paragraph [0137]; For achieving an optimum efficiency, the output impedance Rout should be chosen as low as possible. Therefore, the switching frequency should be chosen just above the "corner frequency" f1 shown in FIG. 9). However, Klootwijk does not expressly disclose measure the output impedance. 
Jacquet teaches (see figures 1-9) measure (figure 6C, part through Rout1x replica)  the output impedance (figure 7, part Ro)  (figure 9, part 902; the output impedance of a charge pump is determined) of the switched-capacitor converter (figure 7, part switched-capacitor converter at 3/2x or 1X).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the system of Klootwijk, the monitor features as taught by Jacquet and obtain the controller is further operable to: i) measure the output impedance of the switched-capacitor converter for each of multiple different frequency settings of the control signals; and ii) select amongst the multiple different frequency settings in which to set the control signals of the switched-capacitor converter, because it provides more optimally energy efficient control (column 7; lines 36 and 37).
Regarding claim 34, Klootwijk and Jacquet teach everything claimed as applied above (see claim 1). Further, Klootwijk discloses (see figures 1-13) the controller (figure 8, part 802)  is further operable to: based on adjustments to the frequency (figure 9, part fs) of the control signals  (figure 8, part output control signals to S1-S7) (paragraph [0051]; the control unit is configured to adjust the switching frequency to a switching-frequency value that minimizes an output impedance of the DC-to-DC converter and at the same time represents a minimum switching-frequency value in a set of switching-frequency values, which minimize the output impedance of the DC-to-DC converter) and corresponding of the output impedance  (figure 9, part Rout) of the switched-capacitor converter (figure 8, part 800), identify a resonant frequency of the switched-capacitor converter (figure 8, part 800), and set the control signals  (figure 8, part output control signals to S1-S7) to the identified resonant frequency (paragraph [0060];the DC-to-DC converter is a resonant converter. Having a configurable capacitance with the trench multi-capacitor device of the present invention is beneficial to be able to tune the resonance frequency of the resonant converter and the switching frequency in order to achieve a high-efficiency power conversion at different load values); and wherein the adjusted control signals (figure 8, part output control signals to S1-S7). However, Klootwijk does not expressly disclose measurements of the output impedance.
Jacquet teaches (see figures 1-9) measurements (figure 6C, part through Rout1x replica)  of the output impedance (figure 7, part Ro)  (figure 9, part 902; the output impedance of a charge pump is determined) of the switched-capacitor converter (figure 7, part switched-capacitor converter at 3/2x or 1X).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the system of Klootwijk, the monitor features as taught by Jacquet and obtain the controller is further operable to: based on adjustments to the frequency of the control signals and corresponding measurements of the output impedance of the switched-capacitor converter, identify a resonant frequency of the switched-capacitor converter, and set the control signals to the identified resonant frequency, because it provides more optimally energy efficient control (column 7; lines 36 and 37).
Regarding claim 37, claims 40 and 41 have the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 38, Klootwijk and Jacquet teach everything claimed as applied above (see claim 37). Further, Klootwijk discloses (see figures 1-13) via the comparing (figure 8, part 802), detecting that the second output impedance (figure 9, part second output impedance Rout when fs is f1 of above) is lower than the first output impedance (figure 9, part first output impedance Rout when fs is below f1); and in response to detecting (figure 8, part 802) that the second output impedance (figure 9, part second output impedance Rout when fs is f1 of above) is lower than the first output impedance (figure 9, part first output impedance Rout when fs is below f1), setting the control signals (figure 8, part output control signals to S1-S7) of the switched-capacitor converter  (figure 8, part 800) to the second frequency (figure 9, part second switching frequency when fs is f1 or above) (paragraphs [0136] and [0137]; For achieving an optimum efficiency, the output impedance Rout should be chosen as low as possible. Therefore, the switching frequency should be chosen just above the "corner frequency" f1 shown in FIG. 9; comparison in order to obtain the lowest output impedance Rout).
Regarding claim 39, Klootwijk and Jacquet teach everything claimed as applied above (see claim 37). Further, Klootwijk discloses (see figures 1-13) via the comparing (figure 8, part 802), detecting that the second output impedance (figure 9, part second output impedance Rout when fs is below f1) is greater than the first output impedance (figure 9, part first output impedance Rout when fs is f1 of above); and in response to detecting  (figure 8, part 802) that the second output impedance (figure 9, part second output impedance Rout when fs is below f1) is greater than the first output impedance (figure 9, part first output impedance Rout when fs is f1 of above), setting the control signals  (figure 8, part output control signals to S1-S7) of the switched-capacitor converter  (figure 8, part 800) to the first frequency (figure 9, part first switching frequency when fs is f1 or above) (paragraphs [0136] and [0137]; For achieving an optimum efficiency, the output impedance Rout should be chosen as low as possible. Therefore, the switching frequency should be chosen just above the "corner frequency" f1 shown in FIG. 9; comparison in order to obtain the lowest output impedance Rout).
Regarding claim 40, Klootwijk and Jacquet teach everything claimed as applied above (see claim 1). Further, Klootwijk discloses (see figures 1-13) the controller (figure 8, part 802) is further operative to: determine (figure 8, part 802) a first output impedance (figure 9, part first output impedance Rout when fs is below f1) of the switched-capacitor converter (figure 8, part 800) for an applied first switching frequency (figure 9, part first switching frequency when fs is below f1) of controlling the switched-capacitor converter (figure 8, part 800); determine a second output impedance (figure 9, part second output impedance Rout when fs is f1 of above) of the switched-capacitor converter (figure 8, part 800) for an applied second switching frequency (figure 9, part second switching frequency when fs is f1 or above)  of controlling the switched-capacitor converter (figure 8, part 800); and adjust the frequency (figure 9, part fs) of the control signals (figure 8, part output control signals to S1-S7) based on the first output impedance value (figure 9, part first output impedance Rout when fs is below f1) and the second output impedance value (figure 9, part second output impedance Rout when fs is f1 of above) (paragraphs [0136] and [0137]; For achieving an optimum efficiency, the output impedance Rout should be chosen as low as possible. Therefore, the switching frequency should be chosen just above the "corner frequency" f1 shown in FIG. 9).
Regarding claim 41, Klootwijk and Jacquet teach everything claimed as applied above (see claim 40). Further, Klootwijk discloses (see figures 1-13) the controller (figure 8, part 802) is further operative to: adjust the control signals (figure 8, part output control signals to S1-S7) based on a comparison of the first output impedance (figure 9, part first output impedance Rout when fs is below f1) and the second output impedance (figure 9, part second output impedance Rout when fs is f1 of above) (paragraphs [0136] and [0137]; For achieving an optimum efficiency, the output impedance Rout should be chosen as low as possible. Therefore, the switching frequency should be chosen just above the "corner frequency" f1 shown in FIG. 9; comparison in order to obtain the lowest output impedance Rout).
Regarding claim 42, Klootwijk and Jacquet teach everything claimed as applied above (see claim 1). Further, Klootwijk discloses (see figures 1-13) the controller (figure 8, part 802) is further operative to: test (figure 9) operation of the switched-capacitor converter (figure 8, part 800) at multiple different settings of the frequency (figure 9, part fs); and select a setting of the frequency (figure 9, part fs) of the control signals (figure 8, part output control signals to S1-S7) based on the test operation (figure 9) (paragraphs [0136] and [0137]; For achieving an optimum efficiency, the output impedance Rout should be chosen as low as possible. Therefore, the switching frequency should be chosen just above the "corner frequency" f1 shown in FIG. 9).
Regarding claim 43, Klootwijk and Jacquet teach everything claimed as applied above (see claim 42). Further, Klootwijk discloses (see figures 1-13) the selected setting of the frequency (figure 9, part fs) of the control signals  (figure 8, part output control signals to S1-S7)  is a resonant frequency of the switched-capacitor converter (figure 8, part 800) (paragraph [0060];the DC-to-DC converter is a resonant converter. Having a configurable capacitance with the trench multi-capacitor device of the present invention is beneficial to be able to tune the resonance frequency of the resonant converter and the switching frequency in order to achieve a high-efficiency power conversion at different load values).
Regarding claim 44, Klootwijk and Jacquet teach everything claimed as applied above (see claim 1). Further, Klootwijk discloses (see figures 1-13) the controller (figure 8, part 802) is operative to control operation of the frequency at multiple different magnitudes (figure 9, part fs)  to select a setting of the frequency (figure 9, part fs)  of the control signals (figure 8, part output control signals to S1-S7) (paragraphs [0136] and [0137]).
Regarding claim 45, Klootwijk and Jacquet teach everything claimed as applied above (see claim 1). Further, Klootwijk discloses (see figures 1-13) the controller (figure 8, part 802) is further operative to operate the controls signals at different frequency magnitudes  (figure 9, part fs) to select a setting of the frequency (figure 9, part fs) of the control signals  (figure 8, part output control signals to S1-S7) (paragraphs [0136] and [0137]).
Regarding claim 46, Klootwijk and Jacquet teach everything claimed as applied above (see claim 1). Further, Klootwijk discloses (see figures 1-13) the output impedance (figure 9, part Rout) of the switched-capacitor converter  (figure 8, part 800) varies depending on a magnitude of the frequency (figure 9, part fs) of the control signals  (figure 8, part output control signals to S1-S7), a magnitude of the output impedance (figure 9, part Rout) being a minimum magnitude of the output impedance (figure 9, part Rout at f1) at a valley corresponding to a first setting of the frequency (figure 9, part f1) (paragraphs [0136] and [0137]; he dependence of Rout on the converter switching frequency Fs is shown in FIG. 9… For achieving an optimum efficiency, the output impedance Rout should be chosen as low as possible. Therefore, the switching frequency should be chosen just above the "corner frequency" f1).
Claims 3, 8, 9, 16, 21, 22 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Klootwijk et al. (US 2010/0117612), hereinafter Klootwijk, in view of Jacquet et al. (US 7,903,058), hereinafter Jacquet, and further in view of Alves et al. (US 2018/0301986), hereinafter Alves.
Regarding claim 3, Klootwijk and Jacquet teach everything claimed as applied above (see claim 1). Further, Klootwijk discloses (see figures 1-13) i) operational parameters of the switched-capacitor converter (figure 8, part operational parameters of 800) for multiple different frequency settings (figure 9, part fs) of the control signals (figure 8, part output control signals to S1-S7), the output voltage (figure 8, part Vout) produced by the switched-capacitor converter (figure 8, part 800), and ii) determine the output impedance (figure 9, part Rout) of the switched-capacitor converter (figure 8, part 800) for each of the multiple different frequency settings (figure 9, part fs) of the control signals (figure 8, part output control signals to S1-S7) via settings of the operational parameters (paragraph [0051]; the control unit is configured to adjust the switching frequency to a switching-frequency value that minimizes an output impedance of the DC-to-DC converter and at the same time represents a minimum switching-frequency value in a set of switching-frequency values, which minimize the output impedance of the DC-to-DC converter). However, Klootwijk does not expressly disclose the monitor is further operable to: i) monitor operational parameters of the switched-capacitor converter, the operational parameters including a magnitude of the output voltage produced by the switched-capacitor converter, and monitored operational parameters.
Jacquet teaches (see figures 1-9) the monitor (figure 6C, part through Rout1x replica) is further operable to: i) monitor (figure 6C, part through Rout1x replica) operational parameters (figure 6C, part through Rout1x replica) of the switched-capacitor converter (figure 7, part switched-capacitor converter at 3/2x or 1X), and ii) determine the output impedance (figure 7, part Ro) (figure 9, part 902; the output impedance of a charge pump is determined) of the switched-capacitor converter (figure 7, part switched-capacitor converter at 3/2x or 1X) via settings of the monitored operational parameters (figure 6C, part through Rout1x replica) (column 5; lines 10-35; the replica impedances track the real Rout ix).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the system of Klootwijk, the monitor features as taught by Jacquet, because it provides more optimally energy efficient control (column 7; lines 36 and 37).
Alves teaches (see figures 1-4) i) monitor operational parameters (paragraph [0050]; the regulated DC-to-DC converter 204 contains one or more sensors configured to sense voltage and current levels output for the LV battery 216. The sensors of the regulated DC-to-DC converter 204 may create current and voltage loops, which may be used to monitor output impedance for regulating the voltage and current output by the regulated DC-to-DC converter 204) of the switched- capacitor converter (figure 2, part 204)(paragraph [0029]; The DC-to-DC converters may be isolated or non-isolated and include buck converters, boost converters, buck-boost converters, Cuk converters, charge-pump converters), the operational parameters (paragraph [0050]; the regulated DC-to-DC converter 204 contains one or more sensors configured to sense voltage and current levels output) including a magnitude of the output voltage  (figure 2, part output voltage produced by 204) produced by the switched-capacitor converter  (figure 2, part 204), and monitored operational parameters (paragraph [0050]; the regulated DC-to-DC converter 204 contains one or more sensors configured to sense voltage and current levels output for the LV battery 216. The sensors of the regulated DC-to-DC converter 204 may create current and voltage loops, which may be used to monitor output impedance for regulating the voltage and current output by the regulated DC-to-DC converter 204).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Klootwijk and Jacquet with the monitor features as taught by Alves and obtain the monitor is further operable to: i) monitor operational parameters of the switched-capacitor converter for multiple different frequency settings of the control signals, the operational parameters including a magnitude of the output voltage produced by the switched-capacitor converter, and ii) determine the output impedance of the switched-capacitor converter for each of the multiple different frequency settings of the control signals via settings of the monitored operational parameters, because it provides more accurate output detection in order to obtain more efficient control (paragraph [0056]).
Regarding claim 8, Klootwijk and Jacquet teach everything claimed as applied above (see claim 1). Further, Klootwijk discloses (see figures 1-13) a magnitude of the output voltage (Vout) (figure 8, part Vout); a magnitude of an output current (lout) (figure 8, part Iout to RL) supplied by the output voltage (figure 8, part Vout) to the load (figure 8, part RL); and the output impedance (figure 8, part Rout) of the switched-capacitor converter (figure 8, part 800). However, Klootwijk does not expressly disclose the monitor is further operable to: monitor a magnitude of the output voltage (Vout); monitor a magnitude of an output current (lout) supplied by the output voltage to the load; and determine the output impedance of the switched-capacitor converter based on the magnitude the output voltage and the magnitude of the output current.
Jacquet teaches (see figures 1-9) the monitor (figure 6C, part through Rout1x replica) is further operable to: i) monitor (figure 6C, part through Rout1x replica) operational parameters (figure 6C, part through Rout1x replica), and determine the output impedance (figure 7, part Ro) (figure 9, part 902; the output impedance of a charge pump is determined) of the switched-capacitor converter (figure 7, part switched-capacitor converter at 3/2x or 1X) based on the monitored operational parameters (figure 6C, part through Rout1x replica) (column 5; lines 10-35; the replica impedances track the real Rout ix).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the system of Klootwijk, the monitor features as taught by Jacquet, because it provides more optimally energy efficient control (column 7; lines 36 and 37).
Alves teaches (see figures 1-4) the monitor (paragraph [0050]; the regulated DC-to-DC converter 204 contains one or more sensors configured to sense voltage and current levels output for the LV battery 216. The sensors of the regulated DC-to-DC converter 204 may create current and voltage loops, which may be used to monitor output impedance for regulating the voltage and current output by the regulated DC-to-DC converter 204) is further operable to: monitor a magnitude of the output voltage (Vout) (figure 2, part output voltage of 204) (paragraph [0050]; the regulated DC-to-DC converter 204 contains one or more sensors configured to sense voltage and current levels output for the LV battery 216); monitor a magnitude of an output current (lout) (figure 2, part output current of 204) (paragraph [0050]; the regulated DC-to-DC converter 204 contains one or more sensors configured to sense voltage and current levels output for the LV battery 216) supplied by the output voltage (figure 2, part output voltage of 204) to the load (figure 2, part 216); and determine the output impedance (paragraph [0050]; the regulated DC-to-DC converter 204 contains one or more sensors configured to sense voltage and current levels output for the LV battery 216. The sensors of the regulated DC-to-DC converter 204 may create current and voltage loops, which may be used to monitor output impedance for regulating the voltage and current output by the regulated DC-to-DC converter 204) of the switched-capacitor converter (figure 7, part 204)(paragraph [0029]; The DC-to-DC converters may be isolated or non-isolated and include buck converters, boost converters, buck-boost converters, Cuk converters, charge-pump converters) based on the magnitude the output voltage (figure 2, part output voltage of 204) and the magnitude of the output current (figure 2, part output current of 204) (paragraph [0050]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Klootwijk and Jacquet with the monitor features as taught by Alves and obtain the monitor is further operable to: monitor a magnitude of the output voltage (Vout); monitor a magnitude of an output current (lout) supplied by the output voltage to the load; and determine the output impedance of the switched-capacitor converter based on the magnitude the output voltage and the magnitude of the output current, because it provides more accurate output detection in order to obtain more efficient control (paragraph [0056]).
Regarding claim 9, Klootwijk, Jacquet and Alves teach everything claimed as applied above (see claim 8). Further, Klootwijk discloses (see figures 1-13) the output impedance (figure 9, part Rout) of the switched-capacitor converter (figure 8, part 800). However, Klootwijk does not expressly disclose the output impedance of the switched-capacitor converter is determined as: output impedance = (Vout / lout), where Vout represents a magnitude of the output voltage, and where lout represents an amount of current supplied by the output voltage to the load.
Jacquet teaches (see figures 1-9) the output impedance (figure 7, part Ro) of the switched-capacitor converter (figure 7, part switched-capacitor converter at 3/2x or 1X)  is determined (figure 9, part 902; the output impedance of a charge pump is determined).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the system of Klootwijk, the monitor features as taught by Jacquet, because it provides more optimally energy efficient control (column 7; lines 36 and 37).
Alves teaches (see figures 1-4) the output impedance of the switched-capacitor converter  (figure 2, part output impedance of 204) is determined  (paragraph [0050]; the regulated DC-to-DC converter 204 contains one or more sensors configured to sense voltage and current levels output for the LV battery 216. The sensors of the regulated DC-to-DC converter 204 may create current and voltage loops, which may be used to monitor output impedance for regulating the voltage and current output by the regulated DC-to-DC converter 204) as: output impedance = (Vout / lout) (paragraph [0050]; the regulated DC-to-DC converter 204 contains one or more sensors configured to sense voltage and current levels output for the LV battery 216. The sensors of the regulated DC-to-DC converter 204 may create current and voltage loops, which may be used to monitor output impedance for regulating the voltage and current output by the regulated DC-to-DC converter 204; Based on output voltage and current sensed we can obtain output impedance [through Ohm’s Law] by: V = I x Z; Z = V/I), where Vout represents a magnitude of the output voltage (figure 2, part output voltage of 204), and where lout represents an amount of current (figure 2, part output current of 204) supplied by the output voltage (figure 2, part output voltage of 204) to the load (figure 2, part 216) (paragraph [0050]; the regulated DC-to-DC converter 204 contains one or more sensors configured to sense voltage and current levels output for the LV battery 216. The sensors of the regulated DC-to-DC converter 204 may create current and voltage loops, which may be used to monitor output impedance for regulating the voltage and current output by the regulated DC-to-DC converter 204).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Klootwijk and Jacquet with the monitor features as taught by Alves and obtain the output impedance of the switched-capacitor converter is determined as: output impedance = (Vout / lout), where Vout represents a magnitude of the output voltage, and where lout represents an amount of current supplied by the output voltage to the load, because it provides more accurate output detection in order to obtain more efficient control (paragraph [0056]).
Regarding claim 16, claim 3 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 21, claim 8 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 22, claim 9 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 36 (based on objection presented above), claim 9 has the same limitations, based on this is rejected for the same reasons.
Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Klootwijk et al. (US 2010/0117612), hereinafter Klootwijk, in view of Jacquet et al. (US 7,903,058), hereinafter Jacquet, and further in view of Floyd (US 2015/0372592).
Regarding claim 10, Klootwijk and Jacquet teach everything claimed as applied above (see claim 1). Further, Klootwijk discloses (see figures 1-13) an operational state of the switched-capacitor converter (figure 8, part operational parameters of 800); the adjustment circuit (figure 8, part adjustment circuit inside of 802) that adjusts the control signals (figure 8, part output control signals to S1-S7). However, Klootwijk does not expressly disclose the monitor is further operable to: monitor an operational state of the switched-capacitor converter; and in response to detecting that the switched-capacitor converter operates in transient state mode in which the load consumes different amounts of current, prevent activation of an adjustment circuit and adjustment of the control signals; and in response to detecting that the switched-capacitor converter operates in steady state mode in which the load consumes a same amount of current over time, activate the adjustment circuit that adjusts the control signals.
Jacquet teaches (see figures 1-9) the monitor (figure 6C, part through Rout1x replica) is further operable to: i) monitor (figure 6C, part through Rout1x replica) operational parameters (figure 6C, part through Rout1x replica) of the switched-capacitor converter (figure 7, part switched-capacitor converter at 3/2x or 1X).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the system of Klootwijk, the monitor features as taught by Jacquet, because it provides more optimally energy efficient control (column 7; lines 36 and 37).
Floyd teaches (see figures 1-10) monitor (figure 1D, part through 116b and 118d) an operational state (paragraph [0047]; During the transient and steady states… During the steady state) of the switched-capacitor converter (figure 1D, part 110b); and in response to detecting (figure 1D, part through 116b and 118d)  that the switched-capacitor converter (figure 1D, part 110b) operates in transient state mode in which the load (figure 1D, part 108) consumes different amounts of current (paragraph [0047]; During the transient), prevent activation of an adjustment circuit and adjustment of the control signals (figure 1D, part 116b and 118d; during transient state mode prevent activation of an adjustment circuit to control in base of output voltage Vout) (paragraph [0047]; During the transient and steady states, a plurality of control signals VC1 . . . VCN can control the charge pump regulation control module 118d to provide the signal VECP based upon a state dependent reference. For instance, during the transient state, the reference control module 116d can provide the plurality of control signal VC1 . . . VCN to the charge pump regulation control module 118d so that the charge pump regulation control module 118 provides the signal VECP based upon one or more of the plurality of state signals VST1 . . . VSTN. Further, having the plurality of control signals VC1 . . . VCN provides more than one degree of freedom such that there can be more than one transient state reference. For instance, the transient state reference can have piecewise linear values or have values which are a function of time during the transient state); and in response to detecting (figure 1D, part through 116b and 118d) that the switched-capacitor converter (figure 1D, part 110b)  operates in steady state mode (paragraph [0047]; During the steady state) in which the load (figure 1D, part 108) consumes a same amount of current over time, activate the adjustment circuit that adjusts the control signals (figure 1D, part 116b and 118d; during steady state mode activate the adjustment circuit to control in base of output voltage Vout) (paragraph [0047]; During the steady state, the reference control module 116d can provide the plurality of control signals VC1 . . . VCN to the charge pump regulation control module 118d so that the charge pump regulation control module 118d provides the signal VECP based upon the output voltage VOUT. In the steady state the steady state reference can be the output voltage VOUT).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Klootwijk and Jacquet with the state control features as taught by Floyd and obtain the monitor is further operable to: monitor an operational state of the switched-capacitor converter; and in response to detecting that the switched-capacitor converter operates in transient state mode in which the load consumes different amounts of current, prevent activation of an adjustment circuit and adjustment of the control signals; and in response to detecting that the switched-capacitor converter operates in steady state mode in which the load consumes a same amount of current over time, activate the adjustment circuit that adjusts the control signals, because it enhance performance and improve charge pump operation based on the operational state (paragraph [0036]). 
Regarding claim 23, claim 10 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Claims 12, 13, 25, 26 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Klootwijk et al. (US 2010/0117612), hereinafter Klootwijk, in view of Jacquet et al. (US 7,903,058), hereinafter Jacquet, and further in view of Jiang et al. (US 9,917,517), hereinafter Jiang.
Regarding claim 12, Klootwijk and Jacquet teach everything claimed as applied above (see claim 1). Further, Klootwijk discloses (see figures 1-13) the switched-capacitor converter (figure 8, part 800) generate the output voltage (figure 8, part Vout) to power the load (figure 8, part RL). However, Klootwijk does not expressly disclose multiple resonant circuit paths, each of the multiple resonant circuit paths having a same resonant frequency, the multiple resonant circuit paths collectively operated to generate the output voltage to power the load.
Jiang teaches (see figures 1-10) the switched-capacitor converter (figure 1, part 100) includes multiple resonant circuit paths (figure 2A/B, parts paths generated by 102 and 104), each of the multiple resonant circuit paths (figure 2A/B, parts paths generated by 102 and 104) having a same resonant frequency (figure 2A/B, parts 102 and 104; through C1/L1 and C3/L2)(column 4; lines 64-66; The “on” and “off” time of each switching state depends on the resonant frequency of the inductors and flying resonant capacitors involved in that particular switching state), the multiple resonant circuit paths (figure 2A/B, parts paths generated by 102 and 104) collectively operated to generate the output voltage (figure 1, part VOUT) to power the load (figure 1, part 134).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the converter of Klootwijk with the converter features as taught by Jiang, because it provides very low or negligible switching losses and very high efficiencies (column 2; lines 13-35).
Regarding claim 13, Klootwijk, Jacquet and Jiang teach everything claimed as applied above (see claim 12). Further, Klootwijk discloses (see figures 1-13) the controller (figure 8, part 802) is further operable to apply the adjusted frequency (figure 9, part fs) of the control signals (figure 8, part output control signals to S1-S7) to operate the switched-capacitor converter (figure 8, part 800) at the resonant frequency (paragraph [0060];the DC-to-DC converter is a resonant converter. Having a configurable capacitance with the trench multi-capacitor device of the present invention is beneficial to be able to tune the resonance frequency of the resonant converter and the switching frequency in order to achieve a high-efficiency power conversion at different load values). However, Klootwijk does not expressly disclose the multiple resonant circuit paths.
Jiang teaches (see figures 1-10) the multiple resonant circuit paths (figure 2A/B, parts 102 and 104).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the converter of Klootwijk with the converter features as taught by Jiang and obtain the controller is further operable to apply the adjusted frequency of the control signals to operate the switched-capacitor converter at the resonant frequency of the multiple resonant circuit paths, because it provides very low or negligible switching losses and very high efficiencies (column 2; lines 13-35).
Regarding claim 25, claim 12 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 26, claim 13 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 32, Klootwijk and Jacquet teach everything claimed as applied above (see claim 1). Further, Klootwijk discloses (see figures 1-13) the switched-capacitor converter (figure 8, part 800). However, Klootwijk does not expressly disclose i) a first resonant circuit path, ii) a second resonant circuit path, and iii) a flying capacitor; and wherein the controller is further operable to: repeatedly switch between: i) connecting the first resonant circuit path and the flying capacitor in series and ii) connecting the second resonant circuit path and the flying capacitor in series.
Jiang teaches (see figures 1-10) the switched-capacitor converter (figure 1, part 100) includes: i) a first resonant circuit path (figure 2A/B, part first path generated by 102), ii) a second resonant circuit path (figure 2A/B, part second path generated by 104), and iii) a flying capacitor (figure 2A/B, part C2); and wherein the controller (figure 1, part 150) is further operable to: repeatedly switch between: i) connecting (figure 2B) the first resonant circuit path (figure 2B, part first path generated by 102) and the flying capacitor in series (figure 2B, part C2) and ii) connecting the second resonant circuit path (figure 2A, part second path generated by 104) and the flying capacitor in series (figure 2A, part C2).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the converter of Klootwijk with the converter features as taught by Jiang, because it provides very low or negligible switching losses and very high efficiencies (column 2; lines 13-35).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Klootwijk et al. (US 2010/0117612), hereinafter Klootwijk, in view of Jacquet et al. (US 7,903,058), hereinafter Jacquet, and further in view of Fleming (US 9,413,229).
Regarding claim 27, Klootwijk discloses (see figures 1-13) a controller (figure 8, part 802) produce control signals (figure 8, part output control signals to S1-S7), the control signals (figure 8, part output control signals to S1-S7) controlling operation of a switched-capacitor converter (figure 8, part 800) that generates an output voltage (figure 8, part Vout) to power a load (figure 8, part RL)(paragraph [0133]; the capacitive converter in FIG. 8); an output impedance (figure 9, part Rout) of the switched-capacitor converter (figure 8, part 800)(paragraph [0137]; For achieving an optimum efficiency, the output impedance Rout should be chosen as low as possible. Therefore, the switching frequency should be chosen just above the "corner frequency" f1 shown in FIG. 9); and adjust a frequency (figure 8, part frequency fs of output control signals to S1-S7) of the control signals (figure 8, part output control signals to S1-S7) as a function of the determined output impedance (figure 9, part Rout and fs)(paragraph [0051]; the control unit is configured to adjust the switching frequency to a switching-frequency value that minimizes an output impedance of the DC-to-DC converter and at the same time represents a minimum switching-frequency value in a set of switching-frequency values, which minimize the output impedance of the DC-to-DC converter).
Klootwijk does not expressly disclose computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware; determine an output impedance of the switched-capacitor converter.
Jacquet teaches (see figures 1-9) determine (figure 9, part 902; the output impedance of a charge pump is determined) an output impedance (figure 7, part Ro) of the switched-capacitor converter (figure 7, part switched-capacitor converter at 3/2x or 1X) (column 5; lines 10-35; the replica impedances track the real Rout ix).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the system of Klootwijk, the monitor features as taught by Jacquet and obtain produce control signals, the control signals controlling operation of a switched-capacitor converter that generates an output voltage to power a load; determine an output impedance of the switched-capacitor converter; and adjust a frequency of the control signals as a function of the determined output impedance, because it provides more optimally energy efficient control (column 7; lines 36 and 37).
	Fleming teaches (see figures 1-12) computer-readable storage hardware (figure 2, part 12) having instructions stored thereon (column 3; lines 46-64; software program instructions and data may be stored on a computer-readable storage medium, and when the instructions are executed by a computer or other suitable processor control, the computer or processor performs the functions), the instructions, when carried out by computer processor hardware (figure 2, part 12), cause the computer processor hardware (figure 2, part 12) (column 4; lines 1-5; software program instructions and data may be stored on a computer-readable storage medium, and when the instructions are executed by a computer or other suitable processor control, the computer or processor performs the functions).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Klootwijk and Jacquet, with the controller features as taught by Fleming and obtain computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to: produce control signals, the control signals controlling operation of a switched-capacitor converter that generates an output voltage to power a load; determine an output impedance of the switched-capacitor converter; and adjust a frequency of the control signals as a function of the determined output impedance, because it provides more accurate and efficient control. 
Claims 49 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Klootwijk et al. (US 2010/0117612), hereinafter Klootwijk, in view of Jacquet et al. (US 7,903,058), hereinafter Jacquet, and further in view of Li et al. (Y. Li et al., “Multilevel Modular Switched-Capacitor Resonant Converter with Voltage Regulation”, IEEE, 2017, pp. 88-93.), hereinafter Li. 
Regarding claim 49, Klootwijk and Jacquet teach everything claimed as applied above (see claim 1). Further, Klootwijk discloses (see figures 1-13) the switched-capacitor converter (figure 8, part 800). However, Klootwijk does not expressly disclose a first circuit path and a second circuit path, the first circuit path being a resonant circuit path, the second circuit path including a series connection of a flying capacitor and a flying inductor, the system further comprising: a switch disposed between the first circuit path and the second circuit path, activation of the switch to an ON state electrically connecting the first circuit path in series with the second circuit path, deactivation of the switch to an OFF state electrically disconnecting the first circuit path from being in series with the second circuit path.
Li teaches (see figures 1-12) the switched-capacitor converter (figure 1[b]) includes a first circuit path (figure 1[b], part first path generated by C4 and L4) and a second circuit path (figure 1[b], part second path generated by C3 and L3), the first circuit path (figure 1[b], part first path generated by C4 and L4) being a resonant circuit path (figure 1[b], part first path generated by C4 and L4), the second circuit path (figure 1[b], part second path generated by C3 and L3) including a series connection of a flying capacitor (figure 1[b], part C3) and a flying inductor (figure 1[b], part L3), the system (figure 1[b]) further comprising: a switch (figure 1[b], part SR4) disposed between the first circuit path  (figure 1[b], part first path generated by C4 and L4) and the second circuit path (figure 1[b], part second path generated by C3 and L3), activation of the switch to an ON state (figure 2[a], part SR4 at on-state) electrically connecting the first circuit path (figure 2[a], part first path generated by C4 and L4)  in series with the second circuit path (figure 2[a], part second path generated by C3 and L3), deactivation of the switch to an OFF state (figure 2[b], part SR4 at off-state) electrically disconnecting the first circuit path (figure 2[b], part first path generated by C4 and L4) from being in series with the second circuit path (figure 2[b], part second path generated by C3 and L3).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the converter of Klootwijk with the converter features as taught by Li, because it provides more efficient power converter with high power density (Abstract).
Regarding claim 51, Klootwijk and Jacquet teach everything claimed as applied above (see claim 1). Further, Klootwijk discloses (see figures 1-13) the switched-capacitor converter (figure 8, part 800). However, Klootwijk does not expressly disclose a first circuit path, the first circuit path being a first resonant circuit path; a second circuit path, the second circuit path being a second resonant circuit path; a third circuit path including a first series connection of a first flying capacitor and a first flying inductor; and a fourth circuit path including a second series connection of a second flying capacitor and a second flying inductor.
Li teaches (see figures 1-12) the switched-capacitor converter  (figure 1[b])  includes: a first circuit path (figure 1[b], part first path generated by C4 and L4), the first circuit path (figure 1[b], part first path generated by C4 and L4)  being a first resonant circuit path (figure 1[b], part first path generated by C4 and L4); a second circuit path (figure 1[b], part second path generated by C2 and L2), the second circuit path (figure 1[b], part second path generated by C2 and L2) being a second resonant circuit path (figure 1[b], part second path generated by C2 and L2); a third circuit path (figure 1[b], part third path generated by C3 and L3) including a first series connection of a first flying capacitor  (figure 1[b], part C3) and a first flying inductor  (figure 1[b], part L3); and a fourth circuit path (figure 1[b], part fourth path generated by C1 and L1) including a second series connection of a second flying capacitor  (figure 1[b], part C1)  and a second flying inductor  (figure 1[b], part L1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the converter of Klootwijk with the converter features as taught by Li, because it provides more efficient power converter with high power density (Abstract).
Allowable Subject Matter
Claims 11, 24, 28, 29, 47 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination):
Regarding claim 11, the monitor is further operable to: i) compare the determined output impedance to a threshold value; ii) in response to detecting that the determined output impedance is above the threshold value, determine the output impedance of the switched-capacitor converter for each of multiple different frequency settings of the control signals to identify a particular frequency setting of the multiple frequency settings that results in a lowest determined output impedance switched-capacitor converter; and wherein the controller is further operable to: adjust the frequency of the control signals to the particular frequency setting;
Regarding claim 24, comparing the determined output impedance to a threshold value; in response to detecting that the determined output impedance is above the threshold value, calculating the output impedance of the switched-capacitor converter for each of multiple different frequency settings of the control signals to identify a particular frequency setting of the multiple frequency settings that results in a lowest determined output impedance switched-capacitor converter; and wherein adjusting the control signals includes setting a frequency of the control signals to the particular frequency setting;
Regarding claim 28, a second frequency of the adjusted control signals corresponds to a second output impedance of the switched-capacitor converter, the second frequency being greater than the first frequency, the second output impedance being greater than the first output impedance;
Regarding claim 29, it is dependent of claim 28 and therefore is objected for the same reason presented above; 
Regarding claim 47, an increase in the frequency with respect to the first setting of the frequency increases aU.S. Application No.: 16/228,444 Attorney Docket No.: 2018P52009US -13-magnitude of the output impedance with respect to the minimum magnitude of the output impedance; and wherein a decrease in the frequency with respect to the first setting of the frequency increases a magnitude of the output impedance with respect to the minimum magnitude of the output impedance;
Regarding claim 48, a first setting of the frequency of the adjusted control signals corresponds to a first output impedance of the switched-capacitor converter; wherein an increase in the frequency with respect to the first setting increases a magnitude of the output impedance of the switched-capacitor converter with respect to the first output impedance; and wherein a decrease in the frequency with respect to the first setting increases a magnitude of the output impedance of the switched-capacitor converter with respect to the first output impedance;
 In combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claims 1, 14 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	

	/THIENVU V TRAN/                         Supervisory Patent Examiner, Art Unit 2839